Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto et al., U.S. Patent Application Publication No. 2012/0028380.
	Takamoto discloses a dicing tape for protecting the side of a silicon wafer substrate opposite the side that is to undergo processing.  The tape is comprised of a PSA layer and a backing layer and, relevant to the present discussion, the main component of the PSA is an acrylic polymer featuring acrylic (photoreactive) side chains by virtue of the modification of a ethylhexylacrylate/hydroxyethylacrylate copolymer with methacryloyloxyethyl isocyanate.  See [0157-0158].  Notably, the amount of the isocyanate-functional modifier (0.094 mol) is about 80 mol% of the number of moles of hydroxyl groups (0.117 moles) incorporated into the polymer.  Put another way, the prior art exemplified copolymer contains a repeat unit derived from a monomer consisting of a hydroxyl group wherein said repeat unit comprises 80 mol% of the photoreactive acrylic group.  Given the relative molecular weights of the modified- and unmodified monomer units, it will be evident to one of ordinary skill that this polymer will satisfy the weight contribution limitation of the claim vis a vis the second repeat unit.  Following modification that introduces the polymerizable pendant acrylic groups, the copolymer is combined with a polyisocyanate crosslinker [0159].

	The Examiner fully expects that Applicant may argue that the instant Specification documents  an improvement in peeling properties that are realized by the introduction of a silicon-based functional group into the adhesives that constitute their invention.  The Examiner acknowledges this fact but is of the mind that this difference in properties is entirely expected.   Applicant is encouraged to review the subject matter of Tonegawa et al., U.S. Patent Application Publication No. 2013/0220533, which is also directed to dicing tapes, where adhesives comprised of acrylic copolymers also containing photoreactive (meth)acrylic functional groups [0065-0066] are combined with a silicone containing a (meth)acrylic group.  The influence of the silicone compound on peelability is made clear by the date presented in Table 1 of that disclosure.  (Unlike in the description of the instant Specification, there is curiously no indication of a compatibility issue that prevents the formulation of these materials into an adhesive sheet.)  While the Examiner appreciates that the composition(s) of Tonegawa more resemble comparative example 4 insofar as the polysiloxane bearing (meth)acrylic groups has not been copolymerized into the acrylic polymer, it is asserted that a skilled practitioner has a reasonable expectation that, where the acrylate-functional silicone is instead incorporated by polymerization (as intimated by [0110] of Takamoto, it will still bestow upon the final adhesive product the same adapted adhesion properties.
Concerning claim 5, the prior art demonstrates the tailorability of adhesive properties by the presence of siloxane chains.  One of ordinary skill would, therefore, regard a quantity of such a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	As for claim 9, Takamoto (nor Tonegawa) have expansive in their description of suitable photoinitiators but a practitioner in the area of curable acrylic (co)polymers is able to determine what photoinitiators, of which there are hundreds or perhaps thousands, are suitable as a matter of routine experimentation.
	Regarding claims 12 and 13, tertiary amines are recognized by one having ordinary skill in the art as fulfilling the role of a co-initiator, or synergist, in photo-initiated curing systems by reducing oxygen inhibition thus enhancing the rate of cure.  At least several of those delineated in claim 13 are regularly disclosed in association with this component.  “It is prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takamoto et al., U.S. Patent Application Publication No. 2012/0028380 in view of Tonegawa et al., U.S. Patent Application Publication No. 2013/0220533 and Fukuhara et al., U.S. Patent Application Publication No. 2018/0215965.
Takamoto is, of course, not forthcoming as to the structure of any suitable silicon-containing macromonomers.  Hence, where the analogous art is suggestive of benefits associated with their incorporation into the copolymer structure, the skilled artisan would consult that art to ascertain what compounds may be suitable.  Tonegawa mentions a couple of interest including EBECRYL 350 and Fukuhara verifies at [0133] that this compound conforms with Chemical Formula 2d.  
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
g within the designated range to the extent that the makeup of the polymers, including relative weight contributions of each monomer type, are not the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


February 11, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765